DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Michael Kucher on 2/8/2022.
The application has been amended as follows: 

In claim 1 page 25 line 1 after “comprising” and insert ----;----.
In claim 3 page 25 line 2 after “from” delete “about” and after “to” delete “about”.  
In claim 7 page 26 line 3 after “the flexible plate, the” and insert ----second----.
In claim 9 page 26 line 2 after “affixed” and insert ----to----.
In claim 11 page 26 line 1 after “comprising” and insert ----;----.
In claim 13 page 27 line 2 after “from” delete “about” and after “to” delete “about”.
In claim 17 page 27 line 2 after “affixed” delete “the” and insert ----to a----.
In claim 19 page 28 line 2 after “device” delete “including,” and insert ----comprising;----.
In claim 19 page 28 line 14 after “representative of” delete “an” and insert ----the----.
(End of Examiner’s Amendment)


Examiner’s Statement of Reason for Allowance

Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record teaches various MEMS microphones thereon, for example US 2016/0192982. However, the prior art of record fails to teach claim 1, a microelectromechanical microphone device, comprising; a flexible plate configured to be deformed by a pressure wave; a rigid plate mechanically coupled to the flexible plate, the rigid plate defining multiple openings that permit passage of the pressure wave; and a stoppage member affixed to the rigid plate and extending perpendicularly relative to a surface of the rigid plate opposite a surface of the flexible plate, the stoppage member having a distal surface that is separated from the surface of the flexible plate by a clearance distance, wherein the stoppage member limits motion of the flexible plate in response to the pressure wave including a threshold amplitude; claim 11, a microelectromechanical microphone device, comprising; a substrate defining an opening to receive a pressure wave; a flexible plate mechanically coupled to the substrate and configured to be deformed by the pressure wave; and a stoppage member affixed to the flexible plate and extending perpendicularly relative to a surface of the flexible plate opposite a surface of the substrate, the stoppage member having a distal surface that is separated from the surface of the substrate by a clearance distance, wherein the stoppage member limits motion of the flexible plate in response to the pressure wave including a 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN DUC NGUYEN whose telephone number is (571)272-8163. The examiner can normally be reached 6:30-3:00 PM.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on 571-272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN D NGUYEN/Primary Examiner, Art Unit 2699